DETAILED ACTION
1.	This is a first action on the merits of application 16893398.
2.	Claims 1-20 are pending.
Claim Objections
3.	Claim 8, 11 and 12 are objected to because of the following informalities:  claim 8 depends on itself, it is believed claim 8 should depend from claim 1. Claims 11-12 depend from claim 14 when it should be claim 4, and will be treated on the merits as such.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a as being anticipated by Kalil 20200130781.
4.	As per claim 1, Kalil discloses an walk-on aft deck for a multi-outboard engine boat, comprising: an extended support platform [200], said extended support platform extending from a aftermost surface of a boat, between engines [1] of the boat [fig. 1 & 7], such that an 
5.	As per claim 2-3, Kalil discloses wherein said extended support platform comprises a lowermost surface [152] that is above the nominal waterline when the boat is at rest. [fig. 7a]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-5, 7-14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalil et al., and further in view of Buck US 9032895.
7.	As per claim 4-5, Kalil discloses the aforementioned limitations of claim 1, he does not disclose an extendable swim platform slidingly attached to an underneath surface of said extended support platform, said sliding attachment enabling the extension of said extendable swim platform in a aft direction to an extended position aft of said after most surface of said 
8.	As per claim 7 and 16, Kalil discloses the aforementioned limitations of claim 1/13, he does not disclose a lowermost surface of said extendable swim platform is disposed at an angle to the nominal waterline, said angle running along a longitudinal axis of said boat, and having a vertex in a forward direction such that the angle opens in an aft direction. This is mere design choice to have the angle open in an aft direction that applicant has not disclosed any criticality for and an obvious design choice of expected results to one of ordinary skill in the art.
9.	As per claim 8 and 17, Kalil discloses wherein said extendable swim platform lowermost surface forms a planning surface with a surface of a body of water when said boat is motivated in an afterward direction as an aftermost portion of said boat hull, he does not disclose said boat hull begins to rotate downward towards the nominal waterline. Buck’s platform can rotate in the said manner as stated above. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means of having a movable swim platform to help user’s in out of the water from the aft platform.
10.	As per claim 9 and 18, Kalil discloses said extendable swim platform lowermost surface further comprises at least one anti-slap surface [top surface of 152] disposed at angle to a 
11.	As per claim 10, Kalil discloses the aforementioned limitations of claim 1, he does not disclose said extendable swim platform further comprises at least one controllable actuator for motivating said extendable swim platform from a forward, or stowed, position to an afterward, or extended, position; wherein said at least one actuator has a first end and a second extendable end, said first end attached to a surface of said boat, and said second end attached to a surface of said extendable swim platform. Buck discloses the limitation in figs. 7, col. 7 II 13-45. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have combined the disclosures to attain means of having a movable swim platform to help users in out of the water from the aft platform. 
12.	Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalil and Buck, and further in view of Allender US 10106227.
13.	As per claim 6 and 15, Kalil and Buck disclose the aforementioned limitations of claim 4, they do not disclose extendable swim platform further comprises a retractable ladder. Allender discloses this in fig. 6 a telescopic ladder that extends/retracts. Thus it would have been obvious to one of ordinary kill in the art to have combined the disclosures to attain means for people to egress out of the water.
14.	As per claim 11 and 19, Kalil discloses the aforementioned limitations of claim 1/13, he does not disclose said extendable swim platform further comprises at least one actuator is selected from the group consisting of a hydraulic actuator, a pneumatic actuator and an electric 
15.	As per claim 12 and 20, Kalil and Buck discloses the aforementioned limitations of claim 4/13, they do not disclose at least one actuator is in communication with a controller for controlling the extension or retraction of said actuator. It is well known in the art to use controllers in operation of mechanical equipment when controlled my electric motors/actuators as stated in Buck. Thus it would have been obvious to one of ordinary skill in the art to use a controller to control the extension and retraction of an actuator as an expected result.
16.	As per claim 13-14, Kalil and Buck disclose An extendable swim platform for a boat, comprising an elongate structure slidingly engaged with a surface of a boat hull, said sliding attachment enabling the extension of said elongate structure in an aft direction to an extended position; a recess [shown in Buck fig. 7b] disposed in an aft surface of said boat for receiving said elongate structure when said elongate structure is in a retracted position; at least one actuator having a first end and a second end, said first end attached to a surface of said boat and said second end attached to a surface of said aft of said elongate structure; wherein said actuator is controllable to be extended, motivating said elongate structure in aft direction, exposing an upper surface of said elongate structure for use by a user; and wherein said actuator is controllable to be retracted, motivating said elongate structure into a retracted 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617